EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shouvik Biswas on 8/11/2021.

Claim 5 of the application has been amended as follows: “forming [[a]] the machined mark with the laser beam on the plate of the calibration unit;” “calculating a separation between a position of machined mark created by the laser beam, based on the calculated separation and the position of the workpiece measured by the probe;  machining the workpiece by moving the table and the optical head relatively to machined mark created by the laser beam.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Ehrmann discloses a laser beam machine (laser processing system 36, paragraphs [0041]-[0042] and Fig. 3, Ehrmann) configured to move a workpiece (circuit under test 70, paragraphs [0041]-[0042] and Fig. 3, Ehrmann) mounted to a table (stage 22, paragraph [0089] and Fig. 3, Ehrmann) and an optical head (beam positioner 18, paragraphs [0041]-[0042] and Fig. 3, Ehrmann) for irradiating a laser beam (optical beam 44, paragraphs [0041]-[0042] and Fig. 3, Ehrmann) to the workpiece relatively to each other (circuit under test, paragraphs [0041]-[0042] and Fig. 3, Ehrmann), whereby machining the workpiece (circuit under test 70, paragraphs [0041] -[0042] and Fig. 3, Ehrmann), the laser beam machine comprising (laser processing system 36, paragraphs [0041]-[0042] and Fig. 3, Ehrmann): an optical sensor (imaging system 48, paragraphs [0041 ]-[0042] and Fig. 3, Ehrmann) secured to the optical head (beam positioner 18, paragraphs [0041 ]-[0042] and Fig. 3, Ehrmann); a probe (probe pins 34, paragraphs [0041]-[0042] and Fig. 3, Ehrmann) secured to the optical head (secured to beam positioner 18 via rigid frame 42, paragraphs [0041]-Ehrmann); and a calibration unit (assembly 56, paragraph [0041] and Fig. 3, Ehrmann) having a first measurement reference line (“imaging system 48 to view positions in reference field 76”, paragraph [0043] and Figs. 3 and 11, Ehrmann), a position on the first measurement reference line being measured by the optical sensor (imaging system 48, paragraphs [0041]-[0042] and Fig. 3, Ehrmann).
Ehrmann also discloses “the sites may be, for example, 6 sites around the perimeter” (paragraph [0158]).  Therefore, the Examiner takes the position that Ehrmann is capable of the first measurement reference line to be the perimeter of the reference field 76.
Ehrmann also discloses a second measurement reference line (“align one or more probe elements (e.g., probe pin elements 34 associated with probe card 32) with respective one or more device elements (e.g., contact pads 72 associated with circuit under test 70 on circuit substrate 66)”, paragraph [0042], Ehrmann) a position on the second measurement reference line being measured by the probe (probe pins 34, paragraph [0040] and Fig. 3, Ehrmann).  Examiner takes the position that that a second measurement reference line can be defined as a line between two or more device elements.
Ehrmann also discloses plate (circuit under test 70, paragraph [0079] and Fig. 3, Ehrmann) adapted to form a machined mark (dynamic reference laser spot, Ehrmann) by the laser beam (optical beam 44, paragraphs [0041]-[0042] and Fig. 3, Ehrmann), wherein a position of the machined mark on the plate is measured by the optical sensor (“dynamic reference laser spot can be imaged concurrently with other probe tips, in a single image’, paragraph [0123], Ehrmann).
Ehrmann also discloses a controller (computer system 38, paragraph [0043] and Fig. 3, Ehrmann) for calculating a separation (“[t]he wafer viewing field position is correlated with the processing field to accommodate lens aberrations”, paragraph [0129], Ehrmann) between a position of a machining point of the laser beam (dynamic reference laser spot, paragraph [0123], Ehrmann) and a position of the probe for measuring the workpiece (“dynamic reference laser spot can be imaged concurrently with other probe tips, in a single image’, paragraph [0123], Ehrmann), based on the position of the machined mark relative to the optical sensor (“dynamic reference laser spot can be imaged concurrently with other probe tips, in a single image”, paragraph [0123], Ehrmann), the positions on the first measurement reference line (perimeter of reference field 76, paragraph [0043] and Figs. 3 and 11, Ehrmann) which have been measured by the optical sensor (imaging system 48, paragraphs [0041 ]-[0042] and Fig. 3, Ehrmann), and the positions on the second measurement reference line which have been measured by the probe (“the dynamic reference location in the reference field corresponding Ehrmann).
Ehrmann also discloses “[b]ased on the three edge points, center position and diameter of the wafer is determined and used to accurately locate wafer alignment features” (paragraph [0140]).  Furthermore, Ehrmann discloses “[w]hen 5 sites are selected, the locations are preferably 2 sites toward the end points of each of the x and the y axes plus one site near the center of the substrate.” (paragraph 0157]).
However, Ehrmann does not explicitly disclose wherein the first measurement reference line and the second measurement reference line are concentrically with each other.  Furthermore, the cited prior art references do not teach or suggest the first measurement reference line and the second measurement reference line are concentrically with each other.
Claim 5 recites substantially similar limitations and is found to have allowable subject matter for the same reasons, as stated above.  Claims 2-4 are allowable for, at least, being dependent upon allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761